FRANKS, Judge,
concurring.
I have concurred in Judge MeMurray’s opinion which, in my view, properly applies the procedural rules to this case. I write separately, however, because I strongly believe the Rules should make court procedures simple and efficient. Rule 3, T.R.C.P. has been amended several times, yet in my view it remains complex and contains pitfalls for the unwary. It retains some of the complexities of the old common law pleadings, which the rules were designed to avoid.
In this case the defendant had ostensibly evaded service of process on numerous occasions, and the process that was ultimately served upon him was properly issued and served within thirty days of issuance, but was not returned within thirty days of issuance as Rule 3 requires to toll the statute of limitations. The problems this provision creates far outweigh any benefit it may have. It is an anomaly to say on the one hand the you have thirty days to serve process, but on the other to say process has to be returned within thirty days.
I believe the courts and litigants would be better served if Rules 3 and 4 were revised to more nearly track the Federal Rules of Civil Procedure in this regard.